\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

MCGREGOR W. SCOTT F\ LED

United States Attorney ,

MATTHEW C. THUESEN jAN o g 1019
Assistant United States Attorney mm coum,
501 I Street, Suite 10-100 °LER\<, u_s, DtST AuFomuA
Sacramento, CA 95814 swann merch °F°
Telephone: (916) 554-2700 w u vc s l '

Facsimile: (916) 554-2900

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE SEARCH OF . 2: 18-SW-825-AC
426 WASHINGTON AVENUE, WEST §

 

SACRAMENTO, CALIFORNIA INCLUDING l D] ORDER TO UNSEAL SEARCH
ANY APPLE IPHONE AND HTC WIRELESS, WARRANT AND SEARCH WARRANT
TELEPHONES LOCATED THEREIN AFFIDAVIT

 

 

 

 

Upon application of the United States and good cause having been shown,
IT IS HEREBY ORDERED that the flles in the above-captioned matter be, and are, hereby

ordered unsealed.

Dated: O\/ 061 ii

T'he Honorable Deborah Barnes
\ UNITED STATES MAGISTRATE JUDGE

 

 

 

